Citation Nr: 1749900	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  11-34 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether the appellant has established status as a claimant, seeking recognition as a child of the deceased Veteran, for entitlement to an increase in VA nonservice-connected pension, for purposes of accrued benefits.  


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The appellant is the son of a Veteran who served on active duty from November 1943 to December 1945.  The Veteran died in October 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO). 

In September 2016, the Board remanded the matter on appeal to the RO for issuance of a decision with regard to the appellant's petition to be substituted for the Veteran as a claimant in the pending petition to increase the amount of her nonservice-connected pension.  

Upon remand, the RO issued a decision in December 2016 denying the appellant's petition to substitute in the pending claim.  The appellant has not appealed that decision (although he has the remainder of the one-year period following that decision to do so).  A denial of substitution is a separately appealable issue.  See 38 C.F.R. § 3.1010(e)(2).  Thus, although similar in nature, that matter is not currently within the scope of this appeal.  


FINDINGS OF FACT

The appellant is not the "child" of the Veteran and did not submit evidence showing that he bore the expense of last sickness or burial.



CONCLUSION OF LAW

The criteria to establish status as a claimant for basic eligibility for entitlement to VA death pension benefits, for purposes of accrued benefits, are not met.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. §§ 3.57, 3.1000 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks basic recognition as a claimant for purposes of pursuing a claim for accrued benefits.  He wrote in his December 2011 VA Form 9 that he should be recognized because he was the one who primarily took care of his mother.  He was also her beneficiary and only child.  In his April 2010 notice of disagreement (NOD), the Veteran also wrote that his wife took care of the Veteran for $500, which could not be paid to her until VA approved the Veteran's claim.  

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

A.  Applicable Law

Basic entitlement to accrued benefits exists and periodic monetary benefits authorized under VA laws, to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such person, be paid upon the death of a veteran to the living person first listed as follows: (i) His or her spouse; (ii) His or her children (in equal shares); (iii) His or her dependent parents (in equal shares) or the surviving parent; (2) Upon the death of a surviving spouse or remarried surviving spouse, to the veteran's children; (3) Upon the death of a child, to the surviving children of the veteran entitled to death pension, compensation, or dependency and indemnity compensation; (4) Upon the death of a child claiming benefits under chapter 18 of this title, to the surviving parents; and (5) In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a). 

A "child," under this section is as defined in §3.57 and includes an unmarried child who became permanently incapable of self-support prior to attaining 18 years of age as well as an unmarried child over the age of 18 but not over 23 years of age, who was pursuing a course of instruction within the meaning of §3.57 at the time of the payee's death.  38 C.F.R. § 3.1000(d)(2). 

B.  Discussion

In this case, the appeal is denied.    

There is no material dispute that the appellant is the son of the Veteran.  However, he does not meet the definition of a "child" as set forth in 38 C.F.R. § 3.1000(d)(2).  He is over 18 years of age and is not shown to have been incapable of self-support prior to attaining age 18.  To the contrary, he was appointed to be the Veteran's fiduciary and power of attorney prior to her death, which would contradict such a finding.  

The appellant also did not submit sufficient evidence establishing that he incurred the expenses of his mother's last sickness or burial.  He indicated in his correspondence that he bore some of her medical expenses prior to her death.  But, he did not submit any evidence confirming this.  Most recently, upon remand from the Board, the RO sent the appellant a letter in October 2016 asking that he submit this information.  He did not respond.  Therefore, the record contains no evidence confirming that he bore the expenses of her last sickness or burial.  See 38 C.F.R. § 3.1000(a)(5).  This last catchall provision is ultimately the only accrued benefits person where the relationship with the deceased claimant is not determinative and could potentially apply.

In his correspondence, he indicated that his wife entered into a contract (whether formal or informal) to provide caregiver services to the Veteran, which went unpaid prior to the Veteran's death.  At present, the appellant's wife has not filed a claim to be recognized as a claimant in this matter.  Therefore, the Board can make no findings as to her eligibility to be recognized as a proper claimant. 

To conclude, the appellant is not the "child" of the Veteran and did not submit evidence showing that he bore the expense of her last sickness or burial.  Therefore, he cannot be recognized as a claimant in this matter and such status is not warranted.  


ORDER

The appellant has not established status as a claimant for basic eligibility for entitlement to VA death pension benefits, for purposes of accrued benefits; the appeal is denied.




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


